Citation Nr: 1544057	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  14-13 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for the service-connected psychiatric disorder, to include depressive disorder, polysubstance abuse, and posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increased disability rating for the service-connected low back disability, currently rated as 10 percent disabling.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to November 1994.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that rating decision, the RO granted service connection for a psychiatric disorder and assigned an initial disability rating of 50 percent, effective from August 2, 2010.  In addition, the RO denied an increased rating for the service-connected lumbar spine degenerative joint disease, rated as 10 percent disabling.  

A claim for entitlement to a TDIU has been raised by the record because a TDIU is a part of a claim for increased rating where, as here, the Veteran asserts that he is unemployable as a result of his service-connected psychiatric and back disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to an increased disability rating for the service-connected low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school family relations, judgment, thinking, or mood; but not by total occupational and social impairment.

2.  The Veteran has a 70 percent rating for his service-connected psychiatric disorder, a combined rating of 70 percent for his service-connected disabilities, which include the psychiatric disorder and degenerative joint disease of the lumbar spine, and he is unemployable due to these disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent for the service-connected psychiatric disorder have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b), 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9434-9411 (2015).

2.  The criteria for a total rating based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

With regard to the Veteran's claim for TDIU, in light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

The Veteran's appeal for a higher rating for the service-connected psychiatric disorder arises from the Veteran's disagreement with the initial rating evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional discussion of the duty to notify is therefore required.

The record reflects that the Veteran's service treatment records, VA medical records and private medical records have been obtained.  Records associated with a claim for Social Security Administration (SSA) disability benefits have also been obtained and associated with the electronic record.  The Veteran has been provided VA medical examinations.  The Veteran was afforded an opportunity to present testimony at a hearing before a Veterans Law Judge, although he declined.  He has submitted statements in support of his claim, and he has submitted a private medical opinion in support of his claims.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so. 

The Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating - Psychiatric Disorder

Service connection for an acquired psychiatric disorder, variously diagnosed as a mood disorder, depressive disorder with cocaine abuse in full remission, and PTSD, was established pursuant to a March 2012 rating decision.  The RO assigned an initial 50 percent disability rating, effective from August 2, 2010.  The Veteran seeks a higher initial disability rating for his service-connected acquired psychiatric disorder.  
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

The Veteran is competent to provide evidence of observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id. 

The Veteran's psychiatric disorder is rated using the General Rating Formula for Mental Disorders (General Formula). 

Under the General Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name.  

The "such symptoms as" language refers to examples, and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  Id.  However, this fact does not make the provided list of symptoms irrelevant.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration.  Id. at 117 . 

Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

For the reasons outlined below, the Board finds that from the effective date of service connection, an initial rating of 70 percent for the service-connected psychiatric disorder is warranted in this case, as the evidence shows that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, family relations, thinking, and mood.

The Veteran's psychiatric disorder results in depression that affects his ability to function independently, appropriately, and effectively.  The record also indicates that the Veteran experiences periods of suicidal ideation.  

In an October 2008 statement in support of claim, the Veteran reported that he has experienced shame ever since he was sexually assaulted in service, and that he began taking drugs and illegal substances to overcomes his feelings, but it has not worked.  

VA Reports of Hospitalization reveal that the Veteran was an in-patient with suicidal ideation in March 2011.  In April 2011 he was hospitalized for a mood disorder.  At a VA examination in September 2011, the Veteran reported a history of suicide attempts described as taking an overdose of medications, and, approximately 7 months prior to the examination he tried to slit his wrists.  The Veteran again sought in-patient treatment in May 2012 and June 2012 for depression with suicidal ideation.

VA treatment records from October 2008 and July 2011 suggest that the Veteran had anxiety, depression, a mood disorder, and possible PTSD, but he did not appear to be an acute danger of hurting himself or others at those times.  In October 2008, the Veteran was being treated for polysubstance abuse and depression.  The GAF was 40.  The Veteran denied voices, paranoia and suicidal ideation at that time.

The Veteran was seen in the emergency room for testicular pain and depression/frustration in July 2011, and the resident indicated a GAF of 60.  The following week, however, a VA licensed clinical social worker indicated that the Veteran's GAF was only 45.  At a VA examination in September 2011, the Veteran reported feeling hopeless and helpless.  He had low energy, intermittent passive thoughts of death, a reduced sexual interest and trouble with sleep.  The examiner noted that the Veteran was "quite depressed" and felt unable to help himself.  He had impaired attention and focus.  He had weekly panic attacks.  The diagnosis was depressive disorder, NOS, cocaine abuse in full remission, and intermittent explosive disorder.  The examiner found that the substance abuse was related to the depressive disorder and assigned a GAF of 45.  

The record further indicates that the Veteran experiences periods of impaired impulse control.  A February 2008 psychiatric examination noted a diagnosis of PTSD and indicated that the Veteran's angry outbursts were related to his PTSD.  The VA examiner in September 2011 noted that, while he does not have a history of violent behavior, he has been charged with assault and communicating threats.  He reportedly had been in numerous verbal confrontations that appeared threatening.  The Veteran described irritability and intermittent explosive episodes when he loses control in rage.  
The Veteran has difficulty adapting to stressful circumstances and he is unable to maintain effective social or occupational relationships.  The Veteran reported at the September 2011 VA examination that he had a poor relationship with all of his prior supervisors and was either fired or quit his jobs.  He reported that he has no friends or relationships and has little social interest.  The examiner noted that the Veteran's judgment was impaired in the sense that he would get lost in confrontations and save the situation by quitting his job.

The examiner in September 2011 summarized the Veteran's disability picture as manifested by the following symptoms:  difficulty in understanding complex commands, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, depressed mood, panic attacks less than once a week, mild memory loss, multiple psychiatric hospitalizations and suicide attempts.  The examiner found that the Veteran was unable to establish and maintain effective work/school and social relationships because he is explosive and misses social cues.  He is easily overstimulated.  He is depressed and withdrawn.  Currently he has difficulty maintaining effective family role functioning because of his irritability, depression, and withdrawal.  Currently he has an intermittent inability to perform recreation or leisurely pursuits because he lacks interest.  He has difficulty understanding complex commands because he gets distracted by his internal events.  Overall, the Veteran's symptoms were described as severe.

Based on the evidence above, the Board finds that the Veteran's disability picture more nearly approximated that contemplated by a 70 percent rating.  See 38 C.F.R. § 4.7.  The Veteran had impairments in most areas as a result of his service-connected disability as noted above.  Although he did not have several of the listed symptoms provided by the criteria for a 70 percent rating, the provided symptoms are not to be treated as a checklist when determining what rating is appropriate.  In this case, the Veteran has had numerous periods of suicidal ideation with near-continuous depression which affect the ability to function independently, appropriately and effectively.  He also has impaired impulse control and impaired judgment, which results in an inability to adapt to stressful circumstances and an inability to establish and maintain effective relationships.  These significant and severe symptoms result in deficiencies in in the areas of work, family relations, judgment, thinking and mood.  Thus, there are deficiencies in most areas and as such, a 70 percent rating is warranted.  Mauerhan, 16 Vet. App. at 442.  

While the evidence suggests that the Veteran's psychiatric symptoms wax and wane, his overall disability picture has been shown to be severe since the effective date of service connection.  During this time period, the Veteran's GAF scores have ranged from 40 to 70, an indication that his symptoms are worse during some periods than during others; however, the Veteran has consistently exhibited the same symptoms since the effective date of service connection.  Moreover, the GAF scores do not always correlate with the reported symptoms and treatment.  For example, the Veteran was admitted to a VA facility in January 2015 for detox.  A depressive disorder and opioid dependence were noted.  Yet, the GAF was 70.  Other admissions for depression, suicidal ideation, and polysubstance abuse have been in the 40's.  See, e.g., January 2015 VA discharge summary.  

While it is acknowledged that the Veteran's psychiatric disorder is severe, the criteria are not met or approximated for the assignment of a 100 percent rating at any time during the appeal period because the preponderance of the evidence is against a finding that the Veteran had a total occupational and social impairment at any time during the appeal period.  The September 2011 examination report, for example, indicated that the Veteran had no delusions, no hallucinations, and no obsessive-compulsive behavior.  He dressed appropriately and his thought processes were appropriate.  He was able to understand directions.  He did not have slowness of thought and did not appear confused.  Only mild memory impairment was noted in the sense that he could forget people's names, directions or recent events.  The examiner found that the Veteran did not have difficulty performing activities of daily living from a mental perspective.  

Similarly, the Veteran is not shown to be hallucinating, delusional, or otherwise out of touch with reality at any time since the effective date of service connection.  Even during periods of severe depression and suicidal ideation, the Veteran was oriented times three, and was not in immediate danger of hurting himself or others on a persistent basis.  The Veteran has reported that he tried to slit his wrists on one occasion but the record shows that the Veteran has regularly sought emergency medical treatment during periods of suicidal ideation, a sign that he does not have a gross impairment in thought processes or communication.  Finally, while he does exhibit some mild memory loss, there is no indication that the Veteran cannot remember names of close relatives or his own name.  He has provided a detailed history of his occupational experience and his social history since childhood at VA examinations, including the September 2011 VA examination.  

Finally, a June 2015 medical opinion found that the Veteran was competent for purposes of managing his VA benefits.  

In summary, the evidence does not reveal that the Veteran experienced total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Although these particular symptoms are not specifically required, they do serve as examples of the severity of the symptoms required for the total rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Court pointed out in that case that, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.  The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.  In this case, the Veteran's symptoms are not on par with the level of severity contemplated by the total rating.  Consequently, the criteria for a 100 percent rating for the service-connected acquired psychiatric disorder are not met at any time since the effective date of service connection.  

In the case at hand, it is at least in equipoise that the symptomatology attributable to the Veteran's service-connected acquired psychiatric disorder met the criteria for a 70 percent rating, but no higher, for the entire appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities is made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) (2015).  In this case, the Schedule is not inadequate; the criteria reasonably describe the Veteran's actual symptoms, which include suicidal ideation, depression, impaired impulse control, sleep disturbance, social isolation, and significant disturbances of motivation and mood.  The Schedule provides for a higher rating for the service-connected acquired psychiatric disorder.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Moreover, as discussed above, the schedular criteria for a higher rating has not been shown. 

III.  TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).
In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

The Veteran's current service-connected disabilities are his acquired psychiatric disorder, rated at 70 percent disabling; and a lumbar spine disability, rated at 10 percent disabling.  He has a combined rating of 70 percent and meets the schedular threshold percentage criteria for the consideration of a total rating based on individual unemployability due to service-connected disabilities.  See 38 C.F.R. § 4.16(a).  

The Veteran's employment history includes truck driving (7 different jobs over a 15 year period); and, he was a correctional officer for 3 years.  The Veteran reported poor relationships with his various supervisors.  He was fired from some truck driving jobs and quit others due to his poor judgment, impaired impulse control, and multiple extended absences due to psychiatric hospitalization.  He was fired from his correctional officer job for an inability to perform his job functions, and the evidence shows that he has difficulty with concentration.  See September 2011 VA compensation examination; records obtained from the SSA, and a November 2014 opinion from S.B, a private vocational consultant.  In essence, this evidence suggests that the Veteran is able to obtain employment, but maintaining employment is extremely difficult because of his difficulty in maintaining effective relationships.  The evidence shows that the Veteran's psychiatric condition has not totally precluded the capability to perform the jobs he has had as there is no indication that he has not understood his job duties or functions, or that he was not qualified for those jobs.  Nonetheless, his ability to get along with others is severely impaired.  

Likewise, the evidence of record shows that the Veteran has increased back pain when he bends and has pain with prolonged sitting.  As such, the Veteran's service-connected lumbar spine disability would likely affect his ability to sit for long distances, which would severely limit the Veteran's ability to maintain employment as a truck driver.  Moreover, a VA examiner in February 2008 opined that the Veteran's chronic lumbar strain was likely to limit his employability for laborious jobs.  Similarly, a September 2011 examiner noted that the Veteran had to take opiate pain medication in order to function during the day and he was advised to stay with a sedentary lifestyle, but also had pain with prolonged sitting.  Without the ability to sit for prolonged periods, or stay off opiate pain medication for any significant period of time, the Veteran's employment as a truck driver, which accounts for the majority of the Veteran's past work history, would be severely limited.  

In summary, the Veteran's severity and frequency of the Veteran's psychiatric symptoms cause significant occupational impairment.  Additionally, VA examiners in February 2008 and September 2011 have opined that the Veteran's employability is likely limited because he is not able to stand or sit for any prolonged period due to back pain.  Finally, S.B. has opined that the Veteran is totally precluded from performing work at a substantial gainful level due to the severity of his service-connected depressive disorder with cocaine abuse in full remission and his lumbar spine disorder.  Given these findings, the Board concludes that the Veteran is unemployable due to his service-connected disabilities.  All doubt has been held in the Veteran's favor.  See Gilbert, 1 Vet. App. 49, 53-56 (1990).

ORDER

An initial rating of 70 percent is granted for the service-connected psychiatric disorder, subject to the law and regulation regarding the award of monetary benefits.

Entitlement to TDIU is granted, subject to the law and regulations regarding the award of monetary benefits.


REMAND

The Veteran seeks a disability rating in excess of 10 percent for the service-connected lumbar spine disability.  His disability was last examined in September 2011.  At that time, he reported a limited ability to walk, stiffness, fatigue, decreased motion, numbness, and weakness of the leg and foot.  He reported that his pain was exacerbated by physical activity.  The Veteran reported flare-ups during which time he experiences functional impairment described as weakness and limitation of motion/ a limited ability to bend.  

The examination report indicates that the Veteran could forward flex to 90 degrees and extend from 0-30.  Repetitive motion was possible without additional limitation after repetitive use.  Neurological evaluation was normal.  

In essence, the objective findings on examination are not consistent with the Veteran's reports, particularly during a flare-up.  Significantly, x-rays from October 2011 revealed modest to moderate degenerative disc space narrowing at the lower levels, which supports the Veteran's reports of pain.  However, the degree of additional limitation during a flare-up is unknown.

When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Here, the October 2011 x-ray findings appear more consistent with the Veteran's reported symptoms and limitations than do the September 2011 examination findings regarding limited motion and a negative neurological examination.  

As such, another VA examination is necessary to decide the claim, particularly because the VA examiner in September 2011 failed to address the additional limitation of motion, pain, and/or spasms during periods of flare-ups as reported by the Veteran.  
Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any additional VA and non-VA medical records not already associated with the claims file, that are relevant to his appeal.  Request that the Veteran complete and return any necessary authorization forms. Obtain any outstanding treatment records identified.

2.  Upon completion of the development outlined in paragraph 1, schedule the Veteran for a VA examination to determine the severity of his lumbar spine disability, to include whether there are any associated neurological disabilities.  The examiner should be given access to the electronic record.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a history, the pertinent details of which should be included in the examination report.

Following examination of the Veteran and review of the electronic file, the examiner should identify all currently present orthopedic and neurologic manifestations referable to the Veteran's service-connected lumbar spine.

The examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion, to include on use and during flare-ups. Specifically, the examiner should indicate the point at which pain or any other factor limits motion.  If such is not possible, the examiner should explain why.  

The examiner should describe any other functional impairment or deformity of the lumbar spine, including whether the Veteran experiences periods of incapacitating episodes as defined in the rating schedule.  

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why this is not possible.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

3.  Review the examination reports for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

4.  Then, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


